IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


THE HILLS AT LEHIGH VALLEY, LP,: No. 84 MAL 2015
                               :
               Petitioner      :
                               : Petition for Allowance of Appeal from the
                               : Order of the Commonwealth Court
         v.                    :
                               :
                               :
COUNTY OF NORTHAMPTON          :
REVENUE APPEALS BOARD AND      :
BETHLEHEM AREA SCHOOL DISTRICT :
AND COUNTY OF NORTHAMPTON,     :
                               :
               Respondents     :


                                    ORDER


PER CURIAM

     AND NOW, this 15th day of July, 2015, the Petition for Allowance of Appeal is

DENIED.